DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 11/13/2020. Claims 1-18 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 and 08/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
Analysis under 35 U.S.C. 101, Double Patenting, and 35 U.S.C. 112 have been conducted, but no issues are found.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a control section that performs control …” in claim 1.
“a retaining section that retains definition information …” in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The written description discloses the corresponding structure, material, or acts by
control section (¶230, 234, 236, 240, 244, 248, 251, 255, 259, 263, 265, 267)
retaining section (Fig. 2, “The storage section 34 includes a non-volatile memory. The storage section 34 stores the definition information 51” in ¶57);
therefore, the claims are definite and are not rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 4, 11-13 and 16 are objected to because of the following informalities: 
Claim 2 recites “a plurality of the protection-target regions, and forms a plurality of the specific-state regions…” Claim 4 recites “brings each of the protection-target regions to the usage-unpermitted state…” Claim 13 recites “a total number of usage of a specific-state region among the specific-state regions…” There is insufficient antecedent basis for the limitations “the protection-target regions” and “the specific-state regions” in the claims.
Claim 2 recites “forms a plurality of the specific-state regions that stores the pieces of state information…” There is insufficient antecedent basis for this limitation “the pieces” in the claim.
Claim 4 recites “a retaining section that retains definition information that defines a piece of state information that is included in the pieces of state information…” There is insufficient antecedent basis for this limitation “the pieces” in the claim.
Claim 11 recites “wherein the definition information includes information indicating a threshold value for a piece of predetermined information among the pieces of predetermined information…” There is insufficient antecedent basis for this limitation “the pieces” in the claim.
Claim 12 recites “wherein the definition information includes period-of-time information indicating a period of time during which a protection-target region among the protection-target regions is to be brought to the usage-permitted state…” Claim 16 recites “the control section brings the protection-target region to the usage-unpermitted state to the usage-permitted state.” There is insufficient antecedent basis for this limitation “the usage-permitted state” in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (WO 2009119853 A1) in view of Endo (US 20180052628 A1).

Regarding claim 1, Koga teaches a mobile terminal comprising: ([Fig. 1] 10... Mobile phone)
an IC chip ([Fig. 1] 11... IC chip) including a memory ([Fig. 3] 114... IC chip storage unit) forming a protection-target region that is a storage region for predetermined information targeted for protection (electronic money information) and a specific-state region that is a storage region for state information representing a specific state of a user (a lock state); and ([p.7, line 249] The IC chip storage unit 114 stores a set mode state, a lock state, an encryption key necessary for starting communication with the reader/writer device 80, electronic money information.)
a control section ([Fig. 3] 113... IC chip control unit,) that performs control so as to bring the protection-target region to a usage-unpermitted state in a case where, in the IC chip, the state information is changed to information representing a state in which the predetermined information is not [writable]. ([p.11, line 428] (Step ST5) Before getting off the train, the IC chip control unit 113 reads out the lock state from the IC chip storage unit 114, and if the lock function is on (YES), the IC chip execution unit turns on the commuter pass lock function. 116. The IC chip execution unit 116 receives a switching signal from the IC chip control unit 113 to switch on the commuter pass lock function, and prohibits the transmission of the writer 112. (Step ST6) On the other hand, the IC chip control section 113 reads out the lock state from the IC chip storage section 114 . If the lock function is off (NO), the IC chip control unit 113 controls the IC chip execution unit 116 so that the commuter pass lock function is off and the normal lock function is on. IC chip control section 113 outputs the usage status of the commuter pass function to control section 131 . The IC chip execution unit 116 receives a switching signal for switching off the commuter pass lock function from the IC chip control unit 113, permits the transmission of the writer 112, and exchanges electronic money information related to the commuter pass function.)

Koga teaches prohibiting transmission of a writer of the mobile phone when the lock state is ON, but does not explicitly teach that performs control so as to bring the protection-target region to a usage-unpermitted state in a case where, in the IC chip, the state information is changed to information representing a state in which the predetermined information is not used. This aspect of the claim is identified as a difference.
However, Endo in an analogous art explicitly teaches that
performs control so as to bring the protection-target region to a usage-unpermitted state in a case where, in the IC chip, the state information is changed to information representing a state in which the predetermined information is not used. ([0174-0175] in step S906, the operation control unit 21 of the electronic device 2 transmits an instruction to read the content ID to the non-volatile memory 32 via the attachment unit 22 of the wireless storage device 3 and the controller 33. The controller 33 allows reading of the content ID corresponding to the flag ID indicating that the status data is turned on, and disallows reading of the content ID other than the allowed content ID. the controller 33 manages whether to allow or disallow reading of the contents 102 stored in the non-volatile memory 32 by using the flag table 105 acquired by associating the flag ID 1052 with the status data 1053 and the content table 103 acquired by associating the flag ID 1032 with the content ID 1033 which are stored in the wireless communication memory 33. Accordingly, for example, the information processing device 4 changes the status data 1053 of the flag table 105 by performing wireless communication with the wireless storage device 3, and thus, it is possible to reveal or conceal the contents 102-1 to 102-n stored in the non-volatile memory 32 to the user.) Here Endo discloses details on flag table in FIG. 3 (¶86-96) and content list outputting process in FIG. 9 (¶166-177).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “mobile electronic device capable of controlling predetermined functions” concept of Koga, and the “storage device and information processing system” approach of Endo. One of ordinary skill in the art would have been motivated to perform such a modification to increase security of wireless storage device and improve convenience of user, by locking or unlocking the access to the non-volatile memory of wireless storage device without performing any special operation (Endo [0292]).

Regarding claim 2, Koga in view of Endo teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the memory forms, for respective kinds of a plurality of pieces of the predetermined information, a plurality of the protection-target regions, and forms a plurality of the specific-state regions that stores the pieces of state information used for determination as to permission/non-permission of usage of the respective protection-target regions. ([Endo 0006-0007] FIG. 3 showing flag table and FIG. 4 showing a content table.) Here Endo discloses details on flag table in FIG. 3 (¶86-96). In addition, “a plurality of” electronic device ID, flag ID, status data, content ID are discloses in both tables.

Regarding claim 3, Koga in view of Endo teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein, in the IC chip, execution of a command changes the state information to the information representing the state in which the predetermined information is not used. ([Koga p.7, line 258] When the IC chip execution unit 116 receives a switching signal for switching off the lock function from the IC chip control unit 113, the IC chip execution unit 116 permits the transmission of the writer 112 . Further, when the IC chip execution unit 116 receives a switching signal for switching on the lock function from the IC chip control unit 113, the IC chip execution unit 116 stops the transmission of the writer 112. [Endo 0185, 0189, 0197] The server device 5 transmits or receives a command, an address, data, information, an instruction, a signal, content, or a content ID to or from the electronic device 2 in a wireless or wired manner. The communication unit 23 transmits or receives a command, an address, data, information, an instruction, a signal, content, or a content ID to or from the server device 5 in a wireless or wired manner. if the content is newly stored in the non-volatile memory 32, the permission content determination unit 432 may allow or disallow the reading of the newly stored content. Whether to allow or disallow the reading of the newly stored content may be switched by changing the status data 1053 of the flag table 105 stored in the wireless communication memory 36.) Here Endo discloses details in ¶183-217.

Regarding claim 4, Koga in view of Endo teaches all the features with respect to claim 3, as outlined above. The combination further teaches a retaining section that retains definition information that defines a piece of state information that is included in the pieces of state information and that brings each of the protection-target regions to the usage-unpermitted state, wherein the control section makes a determination as to permission/non-permission of a usage of each of the protection-target regions on a basis of the definition information. ([Koga p.11, line 428] (Step ST5) Before getting off the train, the IC chip control unit 113 reads out the lock state from the IC chip storage unit 114, and if the lock function is on (YES), the IC chip execution unit turns on the commuter pass lock function. 116. The IC chip execution unit 116 receives a switching signal from the IC chip control unit 113 to switch on the commuter pass lock function, and prohibits the transmission of the writer 112. (Step ST6) On the other hand, the IC chip control section 113 reads out the lock state from the IC chip storage section 114 . If the lock function is off (NO), the IC chip control unit 113 controls the IC chip execution unit 116 so that the commuter pass lock function is off and the normal lock function is on. IC chip control section 113 outputs the usage status of the commuter pass function to control section 131 . The IC chip execution unit 116 receives a switching signal for switching off the commuter pass lock function from the IC chip control unit 113, permits the transmission of the writer 112, and exchanges electronic money information related to the commuter pass function. [Endo 0196-0197] The permission content determination unit 432 newly determines the content to be stored in the non-volatile memory 32 based on the status data of the flag table 105. if the content is newly stored in the non-volatile memory 32, the permission content determination unit 432 may allow or disallow the reading of the newly stored content. Whether to allow or disallow the reading of the newly stored content may be switched by changing the status data 1053 of the flag table 105 stored in the wireless communication memory 36.) Here Endo discloses details in ¶183-217.

Regarding claim 5, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the definition information further defines a method of protecting each of the protection-target regions, and the control section performs control so as to bring a protection-target region among the protection-target regions to the usage-unpermitted state, according to the method defined by the definition information. ([Koga p.11, line 428] (Step ST5) Before getting off the train, the IC chip control unit 113 reads out the lock state from the IC chip storage unit 114, and if the lock function is on (YES), the IC chip execution unit turns on the commuter pass lock function. 116. The IC chip execution unit 116 receives a switching signal from the IC chip control unit 113 to switch on the commuter pass lock function, and prohibits the transmission of the writer 112. (Step ST6) On the other hand, the IC chip control section 113 reads out the lock state from the IC chip storage section 114 . If the lock function is off (NO), the IC chip control unit 113 controls the IC chip execution unit 116 so that the commuter pass lock function is off and the normal lock function is on. IC chip control section 113 outputs the usage status of the commuter pass function to control section 131 . The IC chip execution unit 116 receives a switching signal for switching off the commuter pass lock function from the IC chip control unit 113, permits the transmission of the writer 112, and exchanges electronic money information related to the commuter pass function. [Endo 0023] the wireless storage device manages read access to the content stored in a non-volatile memory of the wireless storage device by an external device by using status data (flag) corresponding to the content. Specifically, the information processing device performs wireless communication with the wireless storage device to set status data stored in a wireless communication memory of the wireless storage device. The wireless storage device allows access to the content corresponding to the status data if the status data is turned on (e.g., set to 1), and disallows access to the content corresponding to the status data if the status data is turned off (e.g., set to 0).) Here Endo discloses details on flag table in FIG. 3 (¶86-96).

Regarding claim 6, Koga in view of Endo teaches all the features with respect to claim 5, as outlined above. The combination further teaches wherein the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state by stopping reception of the command by the IC chip. ([Koga p.11, line 428] (Step ST5) Before getting off the train, the IC chip control unit 113 reads out the lock state from the IC chip storage unit 114, and if the lock function is on (YES), the IC chip execution unit turns on the commuter pass lock function. 116. The IC chip execution unit 116 receives a switching signal from the IC chip control unit 113 to switch on the commuter pass lock function, and prohibits the transmission of the writer 112.)

Regarding claim 7, Koga in view of Endo teaches all the features with respect to claim 6, as outlined above. The combination further teaches wherein the command includes a command that is transmitted from an external device through wired communication or wireless communication. ([Endo 0185, 0189] The server device 5 transmits or receives a command, an address, data, information, an instruction, a signal, content, or a content ID to or from the electronic device 2 in a wireless or wired manner. The communication unit 23 transmits or receives a command, an address, data, information, an instruction, a signal, content, or a content ID to or from the server device 5 in a wireless or wired manner.)

Regarding claim 9, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the definition information includes information indicating a time zone, and the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state during the time zone. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶92-110.

Regarding claim 10, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the definition information includes information indicating a location range, and, in a case where a location of the mobile terminal is a location falling within the location range, the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state. ([Endo 0094] If the location indicating the location data 1056 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the location data 1056 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶87-96.

Regarding claim 11, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the definition information includes information indicating a threshold value for a piece of predetermined information among the pieces of predetermined information, and, in a case where the piece of predetermined information regarding a protection-target region among the protection-target regions is equal to or larger than the threshold value, the control section brings the protection-target region to the usage-unpermitted state. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶92-110.

Regarding claim 12, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches wherein the definition information includes period- of-time information indicating a period of time during which a protection-target region among the protection-target regions is to be brought to the usage-permitted state, and, in a case where the period of time indicated by the period-of-time information has elapsed after the protection-target region has been brought to the usage-unpermitted state, the control section brings the protection-target region to the usage-permitted state. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶92-110.

Regarding claim 14, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. The combination further teaches another memory that retains time-of-day information that is sent from the IC chip and that is information including start time-of-day and end time-of-day of a predetermined event, wherein the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state on a basis of the time-of-day information retained in the another memory. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶86-96.

Regarding claim 15, Koga in view of Endo teaches all the features with respect to claim 14, as outlined above. The combination further teaches wherein, in a case where current time-of-day has reached the start time-of-day indicated by the time-of-day information, the control section brings the protection-target region to the usage-unpermitted state. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶86-96.

Regarding claim 16, Koga in view of Endo teaches all the features with respect to claim 15, as outlined above. The combination further teaches wherein, in a case where the current time-of-day has reached the end time-of-day indicated by the time-of-day information, the control section brings the protection-target region to the usage-unpermitted state to the usage-permitted state. ([Endo 0094] If a date and time indicating the date and time data 1055 of the read flag information is included in a predetermined range, the permission flag determination unit 431 transmits the updated flag information indicating that the status data 1053 of the flag ID 1052 corresponding to the date and time data 1055 is turned on to the wireless storage device 3 via the communication unit 41.) Here Endo discloses details in ¶86-96.

Regarding claim 17, Koga in view of Endo teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the predetermined information includes electronic money information and personal information. ([Koga p.7, line 249] The IC chip storage unit 114 stores a set mode state, a lock state, an encryption key necessary for starting communication with the reader/writer device 80, electronic money information. [Koga p.9, line 347] The storage unit 132 is composed of, for example, a non-volatile storage device (flash memory), a random-accessible storage device (SRAM, DRAM), or the like, and stores various data. In the storage unit 132, in addition to the mode state, the state of the lock function, the password for performing password authentication when releasing the lock function, the time such as the alarm time, the ticket gate (reader/writer device 80) to be used when getting on and off the train, etc. location information, the output result of the control unit 131, the application program executed by the control unit 131, temporary data used in the processing of the program, the user's personal information, the name and telephone number of the other party, e-mail, etc. character information, an address book for managing telephone numbers and personal data, ringing tones (ringing melodies), voice data such as voice messages, image data.)

Regarding claim 18, the scope of the claim is similar to that of claim 1, respectively.  Accordingly, the claim is rejected using a similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koga (WO 2009119853 A1) in view of Endo (US 20180052628 A1) and Kida (JP 2003150450 A).

Regarding claim 8, Koga in view of Endo teaches all the features with respect to claim 5, as outlined above. But the combination does not teach wherein the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state by making the protection-target region invisible. This aspect of the claim is identified as a difference.
However, Kida in an analogous art explicitly teaches to
wherein the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state by making the protection-target region invisible. ([0065] in the memory system 1 according to this embodiment, a portion of the available logical block addresses is defined as the invisible area 22, and in normal access using the first driver 41, such invisible area is defined as the invisible area 22. Since the area 22 is configured to be inaccessible, it is possible to satisfy the desire to make the predetermined area an invisible area and prohibit general users from reading and writing data.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “mobile electronic device capable of controlling predetermined functions” concept of Koga, and the “invisible region” approach of Kida. One of ordinary skill in the art would have been motivated to perform such a modification to form an invisible area in which reading and/or writing of data by general users is prohibited, so that the IC chip storage unit is defined as an invisible region, and access to the invisible region is then controlled (Kida [0001]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koga (WO 2009119853 A1) in view of Endo (US 20180052628 A1) and Mitsunaga (US 20170352197 A1).

Regarding claim 13, Koga in view of Endo teaches all the features with respect to claim 4, as outlined above. But the combination does not teach wherein the definition information includes information indicating a total number of usage of a specific-state region among the specific-state regions and information indicating a threshold value for the total number of the usage, and, in a case where the total number of the usage is equal to or larger than a number indicated by the threshold value, the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state. This aspect of the claim is identified as a difference.
However, Mitsunaga in an analogous art explicitly teaches to
wherein the definition information includes information indicating a total number of usage of a specific-state region among the specific-state regions and information indicating a threshold value for the total number of the usage, and, in a case where the total number of the usage is equal to or larger than a number indicated by the threshold value, the control section brings a protection-target region among the protection-target regions to the usage-unpermitted state. ([0452-0456] Then, in subsequent step S171, the ticket application requests the electronic ticket storage unit 85 to transmit attribute information and the number of times of use of the ticket of interest, and receives the information and the number of times. In step S172, the ticket application increments the number of times of use of the ticket of interest. The ticket application performs ticket authentication on the basis of the incremented number of times of use, the attribute information about the ticket of interest, and the ID information extracted from the captured image, and further determines entrance admittance or non-admittance. More specifically, the ticket application performs ticket authentication of the ticket of interest on the basis of the ID information and the attribute information about the ticket of interest, and also determines whether or not the number of times of use has exceeded an upper limit contained in the attribute information. In case of success of user authentication in step S167, and success of ticket authentication, and in a state that the number of times of use does not exceed the upper limit, admittance of entrance with the ticket of interest is determined as the entrance admittance/non-admittance determination. On the other hand, in case of failure of user authentication in step S167 or failure of ticket authentication, or in the state that the number of times of use exceeds the upper limit even at the time of success of both user authentication and ticket authentication, non-admittance of entrance with the ticket of interest is determined as the entrance admittance/non-admittance determination.) Here Mitsunaga discloses details of “the possibility of entry using an electronic ticket is determined in accordance with the number of uses of the electronic ticket” in ¶435-465.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “mobile electronic device capable of controlling predetermined functions” concept of Koga, and the “number of times of use” approach of Mitsunaga. One of ordinary skill in the art would have been motivated to perform such a modification to apply number of times of use for entry/exit of a facility, so that control is performed for locking use of electronic money and a commuter ticket stored in the IC chip storage unit in accordance with the number of uses of a mobile phone at the time of entry (Mitsunaga [0452-0456]]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6736726 B1, "Information distribution system and program", by Miura, teaches an information distribution device and program that make it possible to reduce a user's waiting time, the system is provided with general data that contains access frequencies of a plurality of portable telephones and an image generation section that generates an image specifying a distribution request time for each portable telephone, and distribution request time specifying information that specifies a vacant time period as a distribution request time is transmitted to the portable telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493